Title: Gibson & Jefferson to Thomas Jefferson, 16 April 1812
From: Gibson & Jefferson
To: Jefferson, Thomas


          
            
                  Sir 
                   
                     Richmond 
                     16th April 1812
            We received this morning your favor of the 12th Inst and as you direct send inclosed $200 in small notes as ⅌ Statement at foot, 
		   
		   
		  your drafts in favor of Hay, Wirt & Tazewell shall be duly paid; we have received and passed to your credit $176.90—
		   But
			 little is yet doing in flour and we have hitherto deem’d it adviseable not to offer any for sale; as we have no doubt so soon as the present panic is over, that prices will be better—
            With great respect we are Your obt Servts
                  Gibson & Jefferson
          
          
            
              
                5.
                of
                20
                $100

              
              
                8
                〃
                10.
                80

              
              
                4
                〃
                5
                20
                $200
              
            
          
        